Exhibit 10.1


PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (this “Agreement”) is entered into this 11th
day of May, 2007 (“Effective Date”), between HERITAGE OAKS BANK, a California
banking corporation (“Seller”), and FIRST STATES GROUP, L.P., a Delaware limited
partnership (“Purchaser”). In consideration of the mutual agreements herein set
forth, the parties hereto, intending to be legally bound, agree as follows.


1. Defined Terms/Riders:


Closing Date:
 
Fifteen (15) days after the expiration of the Due Diligence Period.
Deposit:
 
$250,000.00
Due Diligence Period
 
Forty-five (45) days starting on the date a counterpart of this Agreement is
delivered to Purchaser, including, without limitation, delivery by digital or
electronic means or facsimile.
Escrowee:
 
Chicago Title Insurance Company
1601 Market Street
Philadelphia, PA 19103
Attention: Edwin Ditlow, Vice President
Exhibits:
 
Exhibit A - Property List
Exhibit B - Escrow Agreement
Exhibit C - Permitted Exceptions
Exhibit D - Form of Lease
Improvements:
 
The buildings, structures, improvements, personal property and fixtures erected
or located on the Land.
Land:
 
That certain tracts or parcels of land as more fully described on Exhibit A
attached hereto.
Lease:
 
The lease pursuant to which Seller shall lease back the Property from Purchaser
at Closing, substantially in the form identified on Exhibit D attached hereto.
Purchase Price:
 
$12,810,000.00, allocated as set forth on Exhibit A.
Purchaser’s EIN:
 
02-0604467
Purchaser’s Notice Address:
 
610 Old York Road
Suite 300
Jenkintown, PA 19046
Attention: Jeffrey P. Foster, Senior Vice-President - Real Estate Transactions.
 
With a required copy to:
 
610 Old York Road
Suite 300
Jenkintown, PA 19046
Attention: Sonya A. Huffman, Senior Vice-President - Operations
Purchaser’s Transfer Tax Share:
 
0%
Riders:
 
The following Riders are attached to and made a part of this Agreement as if
more fully set forth herein:
 
X Due Diligence Rider
X California Rider
Seller’s EIN:
 
95-3763629

 

--------------------------------------------------------------------------------


 
Seller’s Notice Addresses:
 
Heritage Oaks Bank
545 12th Street
Paso Robles, CA 93446
Attention: William R. Raver, Senior Vice President - Risk Manager
 
With a copy to:
 
Heritage Oaks Bank
545 12th Street
Paso Robles, CA 93446
Attention: Margaret Torres, Executive Vice President and Chief Financial Officer
Seller’s Transfer Tax Share:
 
100%
Tenant Inducement Costs
 
Any out-of-pocket payments required under the Leases to be paid by the landlord
thereunder to or for the benefit of the tenant thereunder which is in the nature
of a tenant inducement, including specifically, but without limitation, tenant
improvement costs, lease buyout payments, and moving, design, refurbishment and
club membership allowances and costs. The term "Tenant Inducement Costs" shall
not include loss of income resulting from any free rental period, it being
understood and agreed that Seller shall bear the loss resulting from any free
rental period until the Closing Date and that Purchaser shall bear such loss
from and after the Closing Date.
Transfer Tax:
 
Any tax, levy or documentary stamp required to be paid or purchased in
connection with recordation of the Deed and the cost of which is determined by
the amount of the Purchase Price.



2. Agreement to Sell; Lease of Property.


(A) For the Purchase Price and subject to the terms and conditions hereof,
Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
and take from Seller, all Seller’s right, title and interest in and to all and
singular the following (which are herein sometimes collectively referred to as
the “Property”):


(i) the Land;


(ii) the Improvements; 


(iii) the tenements, hereditaments, appurtenances, rights of way, strips, gores,
easements, rights and privileges in any way pertaining or beneficial to the Land
or Improvements; and


(iv) all damages, awards, claims and causes of action now or hereafter payable
or assertable with respect to any of the foregoing by reason of any exercise of
the power of eminent domain, any change of grade of any street, road, highway,
avenue or alley, or any damage, destruction, loss or removal of any of the
foregoing.


(B) Commencing on the Closing Date, Purchaser, as landlord, shall lease to
Seller, as tenant, the Property upon the terms and conditions provided in the
Lease. The rent and other consideration to be paid by Seller to Purchaser under
the Lease for each Property is set forth on Exhibit A.


3. Purchase Price. The Purchase Price for the Property shall be payable by
Purchaser as follows:


(A) The Deposit is payable to Escrowee upon execution hereof by Purchaser to
Escrowee, to be held in escrow and disbursed by Escrowee pursuant to the
provisions of that certain Escrow Agreement (“Escrow Agreement”) of even date
herewith among Seller, Purchaser and Escrowee, a copy of which is attached
hereto as Exhibit B. At Closing (defined below), the Deposit shall be credited
to Purchaser on account of the Purchase Price. If Closing does not occur, the
Deposit either shall be refunded to Purchaser or paid to Seller as herein
provided.
 

--------------------------------------------------------------------------------


 
(B) The balance of the Purchase Price, subject to the prorations and adjustments
herein provided for, shall be payable at Closing (below defined) (A) in cash,
(B) by bank, cashier’s or certified check or (C) by wire transfer to an account
designated by Seller. If the amount due Seller pursuant to this Agreement is not
received by Seller in sufficient time for reinvestment on the Closing Date, then
Purchaser shall reimburse Seller for loss of interest due to the failure to
reinvest Seller's funds on the Closing Date. The provisions of the preceding
sentence of this Section 3(B) shall survive Closing and delivery of the Deed.



 
4.
Closing.



(A) The closing of the conveyance of the Property (“Closing”) is the meeting at
which Seller transfers ownership of the Property by deed, the form of which deed
(including the legal description of the Property) shall be the same form in
which title to the Property is vested in Seller (the “Deed”), and Purchaser pays
the remainder of the Purchase Price. Closing shall be held at 10:00 A.M.
prevailing local time on the Closing Date. Closing shall be held either by mail
or, if a closing by mail is not possible, then at the offices of Escrowee.


(B) At Closing (except as otherwise noted below), Seller shall deliver the
following documents to Purchaser (the “Seller Deliverables”):


(i) the Deed sufficient to vest in Purchaser title to the Land and the other
portions of the Property that constitute real property in accordance with this
Agreement;


(ii) a bill of sale sufficient to vest in Purchaser title to any portion of the
Property that is not conveyed by the Deed, with covenants of limited or special
warranty;


(iii) all documents reasonably required by Escrowee which are necessary in order
for Escrowee to issue the title insurance policy to Purchaser in accordance with
this Agreement;


(iv) a duly executed counterpart of such certificates, disclosures and reports
as are required by applicable state and local law in connection with the
conveyance of the Property;


(v) two (2) duly executed by Seller counterparts of an assignment and assumption
of intangibles, pursuant to which Seller assigns to Purchaser and Purchaser
assumes all of Seller’s right, title and interest to the intangible personal
property;


(vi) a certificate stating that Seller is not a “foreign person” within the
meaning of Internal Revenue Code Section 1445;


(vii) confirmation of the existence and subsistence of Seller, and the authority
of those executing for Seller, including without limitation, the following
documents issued no earlier than thirty (30) days prior to Closing: (a) a good
standing certificate in the state of Seller’s organization, and (b) a duly
executed certificate from any officer of Seller confirming the incumbency of the
signatories and the current force and effect of the resolution authorizing the
execution of the documents under this Agreement;


(x) two (2) duly executed by Seller counterparts of the Lease for the Property;


(xi) an estoppel certificate dated as of the Closing Date in the form required
under the Lease, duly executed by Seller and certified to Purchaser and any
lender identified by Purchaser; and


(xi) not later than ten (10) days prior to the expiration of the Due Diligence
Period, a report detailing the natural hazards affecting the property prepared
by an independent third party pursuant to California Civil Code §1102.4.


(C) At Closing, Purchaser shall deliver or cause to be delivered to Seller (the
“Purchaser Deliverables”):


(i) the amounts required to be paid to Seller pursuant to this Agreement;


(iii) confirmation of the existence and subsistence of Purchaser, and the
authority of those executing for Purchaser, including without limitation, the
following documents issued no earlier than thirty (30) days prior to Closing:
(a) a good standing certificate in the state of Purchaser’s organization, and
(b) a duly executed certificate from any officer of Purchaser confirming the
incumbency of the signatories and the current force and effect of the resolution
authorizing the execution of the documents under this Agreement;  
 

--------------------------------------------------------------------------------


 
(iv) two (2) duly executed by Purchaser counterparts of an assignment and
assumption of intangibles, pursuant to which Purchaser assumes from Seller all
of Seller’s right, title and interest to the intangible personal property; and


(v) two (2) duly executed by Purchaser counterparts of the Lease.



 
5.
Title.

 
(A) At Closing title to the Property shall be fee simple absolute, free and
clear of all covenants, restrictions, easements, rights of way, mortgages,
security interests, liens, encumbrances and title objections, excepting only
those matters described on Exhibit “C” attached hereto and the exceptions listed
on the deed in which title was vested in Seller (collectively, the “Permitted
Exceptions”). At Closing title to the Property shall be insurable as such by any
reputable title insurance company authorized to issue title insurance in the
state where the Property is located, at such company’s regular rates, pursuant
to a standard form ALTA owner’s form of policy.


(B) Within thirty (30) days after the date of this Agreement, Purchaser shall
obtain from Escrowee and shall submit to Seller a commitment to insure title to
the Property, together with complete and legible copies of all written
covenants, restrictions, easements, and agreements which are listed as
exceptions thereon (collectively, the “Title Commitment”). Concurrently with its
submission of the Title Commitment, Purchaser shall notify Seller in writing of
any exception or matter shown in the Title Commitment that Purchaser believes is
not a Permitted Exception (the “Title Objection Notice”). If Purchaser does not
submit the Title Commitment or give the Title Objection Notice within the time
allowed, then Purchaser shall be deemed to have approved all exceptions or
matters shown on the Title Commitment and shall accept title subject thereto,
unless the exception or matter (other than a Permitted Exception) does not
appear of record or was not shown on the Title Commitment on the date on which
Purchaser submits to Seller the Title Commitment and the Title Objection Notice.


(C) Notwithstanding anything to the contrary contained in Section 5(A) above, if
Purchaser gives the Title Objection Notice within the time allowed, then Seller
shall have the right, at its option, to defer the Closing Date for a period not
exceeding thirty (30) days, during which time Seller shall have the right, but
not the obligation, to remove or otherwise resolve Purchaser’s objections.



 
6.
Seller's Representations, Warranties and Covenants.



(A) Seller represents and warrants to Purchaser as follows:


(viii) Seller is a duly organized and validly existing banking corporation under
the laws of California. Seller has the right, power and authority to enter into
this Agreement and to convey the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.


(ix) Seller has taken all necessary action to authorize the execution, delivery
and performance of this Agreement, and upon the execution and delivery of any
document to be delivered by Seller on or prior to the Closing, this Agreement
and such document shall constitute the valid and binding obligation and
agreement of Seller, enforceable against Seller in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.


(x) Neither the execution, delivery or performance of this Agreement by Seller,
nor compliance with the terms and provisions hereof, will result in any breach
of the terms, conditions or provisions of, or conflict with or constitute a
default under, or result in the creation of any lien, charge or encumbrance upon
the Property or any portion thereof pursuant to the terms of any indenture, deed
to secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Seller is bound.


(xi) Seller has the full legal and equitable title to the Property


(xii) Seller is not a party to any management, service, equipment, supply,
maintenance or other agreement of any kind or nature with respect to or
affecting the Property that will not be terminated prior to Closing, except the
Leases.


(xiii) Seller has not entered into any contract or agreement with respect to the
occupancy of the Property or any portion or portions thereof which will be
binding on Purchaser after Closing.


(xiv) Seller is not a party to, nor has granted, any right or option (including
any right of first refusal or right of first offer) to purchase all or any part
of the Property or any interest therein.
 

--------------------------------------------------------------------------------


 
(xv) Seller has not received written notice of any pending suit, action or
proceeding, which (A) if determined adversely to Seller, materially and
adversely affects the use or value of the Property, or (B) questions the
validity of this Agreement or any action taken or to be taken pursuant hereto,
or (C) involves condemnation or eminent domain proceedings involving the
Property or any portion thereof.


(xvi) Seller has not filed, and has not retained anyone to file, notices of
protests against, or to commence action to review, real property tax assessments
against the Property.
 
(xvii) Seller has received no written notice alleging any violations of law
(including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Property where such violations remain
outstanding.


(xviii) Seller is not a "foreign person" which would subject Purchaser to the
withholding tax provisions of Section 1445 of the Internal Revenue Code of 1986,
as amended.


(xix) Seller has no employees to whom by virtue of such employment Purchaser
will have any obligation after the Closing.


If, after the execution of this Agreement, any event occurs or condition exists
that renders any of the foregoing representations and warranties untrue or
misleading, Seller shall promptly notify Purchaser. All such representations and
warranties shall be deemed made by Seller on the date of this Agreement and at
the time of Closing.


(B)  Seller’s Covenants and Agreements.


(xx) Leasing Arrangements. During the pendency of this Agreement, Seller will
not enter into any lease affecting the Property, or modify or amend in any
material respect, or terminate, any of the existing Leases without Purchaser's
prior written consent in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned and which shall be deemed given unless withheld
by written notice to Seller given within three (3) Business Days after
Purchaser's receipt of Seller's written request therefor, each of which requests
shall be accompanied by a copy of any proposed modification or amendment of an
existing Lease or of any new Lease that Seller wishes to execute between the
Effective Date and the Closing Date, including, without limitation, a
description of any Tenant Inducement Costs and leasing commissions associated
with any proposed renewal or expansion of an existing Lease or with any such new
Lease. If Purchaser fails to notify Seller in writing of its approval or
disapproval within said three (3) Business Day period, such failure by Purchaser
shall be deemed to be the approval of Purchaser. At Closing, Purchaser shall
reimburse Seller for any Tenant Inducement Costs, leasing commissions or other
expenses, including reasonable attorneys' fees, actually incurred by Seller
pursuant to a renewal or expansion of any existing Lease or new Lease approved
(or deemed approved) by Purchaser hereunder.


(xxi) New Contracts. During the pendency of this Agreement, Seller will not
enter into any contract, or modify, amend, renew or extend any existing
contract, that will be an obligation affecting the Property or any part thereof
subsequent to the Closing without Purchaser's prior written consent in each
instance (which Purchaser agrees not to withhold or delay unreasonably), except
contracts entered into in the ordinary course of business that are terminable
without cause (and without penalty or premium) on 30 days (or less) notice.


(xxii) Operation of Property. During the pendency of this Agreement, Seller
shall continue to operate the Property in a good and business-like fashion
consistent with Seller's past practices.


(xxiii) Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the insurance policies covering the Improvements
which is currently in force and effect.


7.  Purchaser’s Representations, Warranties and Covenants. Purchaser represents,
warrants, covenants and agrees to and with Seller as follows:


(A) Purchaser represents and warrants to Seller as follows:


(xxiv) Purchaser is a duly organized and validly existing limited partnership
under the laws of the State of Delaware. Purchaser has the right, power and
authority to enter into this Agreement and to purchase the Property in
accordance with the terms and conditions of this Agreement, to engage in the
transactions contemplated in this Agreement and to perform and observe the terms
and provisions hereof.


(xxv) Purchaser has taken all necessary action to authorize the execution,
delivery and performance of this Agreement, and upon the execution and delivery
of any document to be delivered by Purchaser on or prior to the Closing, this
Agreement and such document shall constitute the valid and binding obligation
and agreement of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.
 

--------------------------------------------------------------------------------


 
(xxvi) Neither the execution, delivery or performance of this Agreement by
Purchaser, nor compliance with the terms and provisions hereof, will result in
any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under the terms of any indenture, deed to secure debt,
mortgage, deed of trust, note, evidence of indebtedness or any other agreement
or instrument by which Purchaser is bound.


(xxvii) To Purchaser's knowledge, Purchaser has received no written notice that
any action or proceeding is pending or threatened, which questions the validity
of this Agreement or any action taken or to be taken pursuant hereto.


(xxviii) Neither Purchaser nor any of Purchaser’s respective constituents or
affiliates nor any of their respective agents acting or benefiting in any
capacity in connection with the purchase of the Property is in violation of any
laws relating to terrorism or money laundering, including but not limited to,
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001
(the “Executive Order”), as amended from time to time, and the U.S. Bank Secrecy
Act of 1970, as amended by the uniting and Strengthening American by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, and
as otherwise amended from time to time (collectively, with the Executive Order,
“Anti-Terrorism Law”).


(xxix) Neither Purchaser nor any of Purchaser’s respective constituents or
affiliates nor any of their respective agents acting or benefiting in any
capacity in connection with the purchase of the Property is a “Prohibited
Person” under the Anti-Terrorism Law.


If, after the execution of this Agreement, any event occurs or condition exists
that renders any of the foregoing representations and warranties untrue or
misleading, Purchaser shall promptly notify Seller. All such representations and
warranties shall be deemed made by Purchaser on the date of this Agreement and
at the time of Closing.


(B) Purchaser’s Covenants and Agreements.
 
(i) Utilities. At Closing, Purchaser shall cause all utilities servicing the
Property, including without limitation, electric, natural gas, telephone and
tele-communication providers, steam, water, sewer, and any other providers of
utility services (collectively, the “Utilities”), to be transferred into an
account established by or on behalf of Purchaser and for which Seller will have
no liability for Utility charges after the Closing Date. Seller, at no
out-of-pocket expense to Seller, shall reasonably cooperate with Purchaser to
assist Purchaser’s transfer of the Utilities from Seller to Purchaser as of the
Closing Date. Purchaser shall be responsible prior to Closing to post with the
providers of the Utilities any and all deposits, letters of credit or other
security required to transfer the Utilities to Purchaser. PURCHASER ACKNOWLEDGES
AND UNDERSTANDS THAT SELLER SHALL DIRECT ALL PROVIDERS OF UTILITIES TO TERMINATE
SERVICE TO THE PROPERTY AS OF THE CLOSING DATE AND PURCHASER’S FAILURE TO
TRANSFER THE UTILITIES WILL RESULT IN THE INABILITY OF PURCHASER AND THE TENANTS
UNDER THE LEASES TO USE THE UTILITIES, WHICH MAY RESULT IN A DEFAULT UNDER THE
LEASES. SELLER SHALL HAVE NO LIABILITY TO PURCHASER OR THE TENANTS UNDER THE
LEASES AS A RESULT OF PURCHASER’S FAILURE TO COMPLY WITH THE PROVISIONS OF THIS
SECTION 7(B)(i).


8. Condition of Property. Except as otherwise specifically provided in this
Agreement, Seller makes no representation, promise or guaranty with respect to
the condition or character of the Property (including without limitation the
subsoil condition thereof) or the use or uses to which the Property may be put.
Purchaser acknowledges that Purchaser has the right to make the examinations and
investigations described in this Agreement, and that Purchaser is relying on
this right in order to satisfy itself as to the character and condition of the
Property, and is fully satisfied with this right. Purchaser further acknowledges
that except as otherwise specifically provided in this Agreement, Purchaser will
be purchasing the Property on the basis of its examination and investigation and
not in reliance on any representation or warranty of Seller or any agent,
employee or representative of Seller. Purchaser realizes that the Property is
being sold in “As Is” condition as of the date of this Agreement, reasonable
wear and tear excepted.


9. Compliance with Laws. To Seller’s actual knowledge, no notice of violation
has been issued against the Property and received by Seller under zoning,
building, health or fire codes during Seller’s period of ownership of the
Property. If any such notice or communication is received by Seller after the
date of this Agreement, Seller shall promptly notify Purchaser in writing. When
the phrase “to Seller’s actual knowledge” or similar phrase is used with respect
to Seller, it shall (i) be limited to the actual knowledge of Chris Sands and
William Raver only, (ii) be deemed to be the current actual, not implied,
constructive or imputed, knowledge of such person, as of the times expressly
indicated only, and without any obligation to make any independent investigation
of, or any implied duty to investigate, such matters, or to make any inquiry of
any other persons, or to search or to examine any files, records, books,
correspondence and the like, and (iii) not be construed to refer to the
knowledge of any other beneficial owner, officer, member, manager, director,
employee, shareholder or agent of Seller. There shall be no personal liability
on the part of the individual named above arising out of this Agreement.
 

--------------------------------------------------------------------------------


 
10. Apportionments at Closing; Transfer Taxes; Closing Costs. The following
charges, pro-rations and apportionments shall be made on a per diem basis
between Purchaser and Seller at Closing as of 12:01 A.M. prevailing time in the
City where the Property is located on the Closing Date on the basis of a 365-day
year, with Purchaser deemed the owner of the Property on the entire Closing
Date:


(A) Apportionments.


(i) Real Estate Taxes. Real estate taxes, personal property taxes, and business
improvement district assessments (if any) against the Property for the year or
quarter in which Closing is held shall be apportioned on a per diem basis
between Purchaser and Seller as of the date of Closing, and all tax adjustments
shall be based on the fiscal year used by the taxing authority with due
allowance made for the maximum discount allowable. If Closing occurs at a date
when the current year's millage is not fixed and the current year's assessment
is available, then taxes will be prorated based on such assessment and the prior
year's millage. If the current year's assessment is not available, then taxes
will be prorated based on the prior year's tax. If there are completed
improvements on the Land by January 1st of the year of Closing, which
improvements were not completed on January 1st of the prior year, then real
estate taxes shall be prorated based upon the prior year's millage and at an
equitable assessment to be agreed upon by Seller and Purchaser.
 
(ii) Water and Sewer Charges. All water, sewer and other utility charges
assessed against or incurred on or with respect to the Property based on the
fiscal year used by the assessing authority.


(iii) Utility Deposits/Letters of Credit. Seller shall be entitled to any
deposits, if any, made with utility companies servicing the Property, and, if
same are not refundable to Seller without a replacement by Purchaser, Purchaser
shall either (A) deliver the required replacement deposits to the utility
company on or prior to the Closing, or (B) pay to Seller at the Closing the
amount of such deposits, in which case Seller shall transfer all of Seller’s
right, title and interest to such deposits to Purchaser. Seller shall be
entitled to the return of any bonds, guarantees or letters of credit posted with
any governmental authority (the “Guaranty”) in connection with the Property. If
the Guaranty is not refundable prior to the Closing Date without a replacement
by Purchaser, Purchaser shall deliver the required replacement Guaranty to the
applicable governmental authority on or prior to the Closing Date. If the
Guaranty is a cash deposit with the applicable governmental entity, Seller shall
receive a credit in the amount of such cash deposit at the Closing.


(iv) Assessments. If the Property is affected by any assessment imposed by any
governmental authority which is or may become payable in annual installments,
then Seller shall pay the unpaid installments of any such assessment which are
due and payable on or before the Closing Date and Purchaser shall assume full
responsibility for the payment of all installments which become due and payable
after the Closing Date.


(v) Such other items as are customarily adjusted at a closing for similar
property.


If any of the aforesaid prorations cannot be calculated accurately on the
Closing Date, then the same shall be calculated as soon as reasonably
practicable after the Closing Date, then within ninety (90) days after the
Closing, Purchaser and Seller will make a further adjustment for such taxes,
charges and expenses which may have accrued or been incurred prior to the
Closing Date, but not collected or paid at that date. In addition, within ninety
(90) days after the close of the fiscal year(s) used in calculating the
pass-through to tenants of operating expenses and/or common area maintenance
costs under the Leases (where such fiscal year(s) include(s) the Closing Date),
Seller and Purchaser shall, upon the request of either, re-prorate on a fair and
equitable basis in order to adjust for the effect of any credits or payments due
to or from tenants for periods prior to the Closing Date. All prorations shall
be made based on the number of calendar days in such year or month, as the case
may be. Either party owing the other party a sum of money based on proration(s)
calculated after the Closing Date shall promptly pay said sum to the other
party, together with interest thereon at the lesser of (a) ten percent (10%) per
annum or (b) the maximum lawful rate of interest, from the date the invoice is
delivered to the date of payment, if payment is not made within thirty (30) days
after delivery of a bill therefor. The provisions of this Section shall survive
the Closing for a period of one (1) year after the Closing Date.


(B) Transfer Tax/Documentary Stamps. Seller shall pay Seller’s Transfer Tax
Share and Purchaser shall pay Purchaser’s Transfer Tax Share of all Transfer
Taxes imposed in connection with the Closing or the recording of the Deed.


(C) Closing Costs.



 
(i)
Seller shall pay at Closing:



a. All recording fees due on recording of corrective instruments, if any;
 
b. Seller’s attorney’s fees and costs; and
 
c. one-half of all escrow fees charged by Escrowee, if any.
 

--------------------------------------------------------------------------------


 
All costs and expenses to be paid by Seller at Closing shall be disbursed from
the balance of the Purchase Price payable by Purchaser at Closing and shall
reduce the net cash payable to Seller.



 
(ii)
Purchaser shall pay at or prior to Closing:



a. all recording fees due on the Deed;
 
b. all title examination fees, title insurance premiums (including without
limitation premiums for endorsements and extended coverage);
 
c. the cost of any survey obtained by Purchaser;
 
d. all costs and expenses of any financing of Purchaser's acquisition of the
Property (including, without limitation, all intangible taxes, documentary stamp
taxes and recording and filing fees due on any financing document, and lender's
attorneys' fees and expenses);
 
e. Purchaser’s attorney’s fees and costs; and
 
f. one-half of all escrow fees charged by Escrowee, if any.


11. Waiver of Tender. Tender at the time of Closing of an executed Deed by
Seller and the balance of the Purchase Price by Purchaser are hereby mutually
waived, but nothing herein contained shall be construed as to relieve Seller
from the obligation to deliver the Deed or to relieve Purchaser from the
concurrent obligation to pay the balance of the Purchase Price at Closing.


12. Time of the Essence. Time wherever specified herein for satisfaction of
conditions or performance of obligations by Seller or Purchaser is of the
essence of this Agreement.


13. Possession and Condition. It is understood and agreed that Purchaser has
either inspected the Property during the Due Diligence Period, or has waived the
right to do so and that the same is being purchased by Purchaser in its present
physical “as is” condition. At Closing, Seller shall transfer to Purchaser
possession of the Property in substantially the same condition the Property is
in on the date hereof, reasonable wear and tear excepted.


14. Purchaser's Default. If at the time of Closing Purchaser is in default in
the observance or performance of Purchaser’s obligations hereunder, then Seller
shall have the right, as Seller's sole remedy, to terminate this Agreement and
retain the Deposit as liquidated damages and thereafter the parties shall have
no further obligations hereunder, except as otherwise expressly provided in this
Agreement. The parties acknowledge that the aforesaid liquidated damages are
reasonable and do not constitute a penalty and are being agreed upon due to the
difficulty of calculating the actual amount of damages that Seller might sustain
in the event of a default by Purchaser and termination of this Agreement.


15. Seller's Default. If Purchaser complies with all of Purchaser’s obligations
under this Agreement, and at the time of Closing, Seller is in default in the
observance or performance of Seller’s obligations hereunder, including without
limitation Seller’s obligation to deliver title in accordance with Section 5
above, then upon written notice to Seller (the “Default Notice”), Purchaser
shall have the right, as Purchaser’s sole remedy, to either (i) terminate this
Agreement and receive a return of the Deposit, and thereafter the parties shall
have no further obligations hereunder, except as otherwise expressly provided in
this Agreement, (ii) take such title to the Property as Seller can give without
adjustment of the Purchase Price or (iii) enforce the obligations of Seller
hereunder by specific performance; provided, however, that any such enforcement
action shall be commenced by Purchaser by the filing of a complaint for specific
performance not later than ninety (90) days following the date of Purchaser’s
Default Notice to Seller.


16. Termination. Whenever this Agreement specifies a right of Purchaser or
Seller to terminate this Agreement, such right shall be exercisable only by the
exercising party giving written notice thereof to the other party. If Seller or
Purchaser shall exercise any such termination right, other than Seller's
termination right under Section 14 above because of a default by Purchaser, then
promptly following such exercise, the Deposit shall be refunded to Purchaser,
and upon such termination all further rights and obligations of the parties
hereunder shall terminate, except as otherwise expressly provided in this
Agreement.


17. Casualty. If the Property, or a material part thereof, is destroyed, damaged
or lost by fire or other casualty or cause prior to Closing, Purchaser shall
have the right to terminate this Agreement. If Purchaser shall not elect to
terminate this Agreement, then at Closing Seller shall pay to Purchaser all
money theretofore paid to Seller by reason of such fire, casualty or cause (less
any amounts expended by Seller to secure or restore the Property), and shall
assign to Purchaser all of Seller's claims and rights with respect to such fire,
casualty or cause, including without limitation all rights and claims under all
applicable policies of insurance, and shall pay to Purchaser all sums which may
have been paid to Seller by reason thereof. Notwithstanding anything to the
contrary contained in this Section 17, Seller shall be entitled to retain any
and all proceeds of insurance which are compensatory for any insured casualty to
the Property which occurred prior to the date of this Agreement.
 

--------------------------------------------------------------------------------


 
18. Condemnation. If the Property, or any material part thereof, is taken by
eminent domain prior to Closing, Purchaser may terminate this Agreement by
giving notice to Seller.


19. Notices. All notices (including without limitation approvals, consents and
exercises of rights or options) required by or relating to this Agreement shall
be in writing and shall either be (i) hand delivered, (ii) delivered by
overnight courier service or (iii) mailed United States registered or certified
mail, return receipt requested, postage prepaid, to the other respective party
at its address above set forth, or at such other address as such other party
shall designate by notice, and shall be effective when delivered to such
address.


20. Brokers. Seller and Purchaser each represent to the other that neither of
them has dealt with any broker or other person who may be entitled to a real
estate broker’s commission or a finder’s fee in connection with this
transaction. Seller and Purchaser each shall indemnify and hold the other
harmless from and against any claim for broker’s commission or finder’s fee
asserted by a person claiming by or through them. This indemnification shall
survive Closing.


21. Whole Agreement; Amendments. This Agreement sets forth all of the
agreements, representations, warranties and conditions of the parties hereto
with respect to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, representations, warranties and conditions. The
exhibits, schedules and riders referred to above constitute parts of this
Agreement. No alteration, amendment, modification or waiver of any of the terms
or provisions hereof, and no future representation or warranty by either party
with respect to this transaction, shall be valid unless the same be in writing
and signed by the party against whom enforcement of same is sought.


22. Captions; Pronouns. The captions of the sections of this Agreement are for
convenience only and have no meaning with respect to this Agreement or the
rights or obligations of the parties hereto. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein:
“person”, as used herein, includes an individual, corporation, partnership,
limited liability company, trust, unincorporated association, government,
governmental authority, or other entity; “Property” includes each portion of the
Property and each estate and interest therein; “hereof”, “herein” and
“hereunder” and other words of similar import refer to this Agreement as a
whole; “Agreement” includes these presents as supplemented or amended from time
to time by written instrument(s) entered into by Seller and Purchaser;
“Purchaser” includes Purchaser's heirs, successors and assigns; “Seller”
includes Seller's successors and assigns; and “parties” means Purchaser and
Seller. Whenever the context may require, any pronoun used herein shall include
the corresponding masculine, feminine or neuter forms, and the singular form of
pronouns or nouns shall include the plural and vice versa.


23. Governing Law. The laws of the state where the Property is located shall
govern this Agreement and all issues arising hereunder.


24. Assignment. Purchaser may at its option assign this Agreement without the
consent of Seller, provided Purchaser shall give Seller prior written notice of
the same. No assignment of this Agreement shall release Purchaser of its
obligations hereunder.


25. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, and all of which taken together shall
constitute a single agreement, with the same effect as if the signatures thereto
and hereto were upon the same instrument. For purposes of this Agreement, a
telecopy of an executed counterpart shall constitute an original. Any party
delivering an executed counterpart of this Agreement by telecopier shall also
deliver an original executed counterpart of this Agreement, but the failure to
deliver an originally executed counterpart shall not affect the validity of this
Agreement.


26. Drafts Not an Offer to Enter into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property. The
parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in their respective sole discretion,
including, without limitation, all of the Exhibits, Schedules and Riders hereto,
and each of Seller and Purchaser have fully executed and delivered to each other
a counterpart of this Agreement, including, without limitation, all Exhibits,
Schedules and Riders hereto.


27. Seller’s Limited Liability. It is hereby expressly agreed that any liability
of Seller arising hereunder, for any reason whatsoever, shall be limited to
Seller’s interest in and to the Property and the proceeds thereof. It is further
hereby expressly agreed that in no event shall any member, manager, officer,
trustee, director, shareholder, employee, agent or representative of Seller have
any personal liability in connection with this Agreement or the transaction
envisioned herein. The provisions of this Section 27 shall survive Closing or
any termination of this Agreement.


28. No Recording. Neither this Agreement nor any memorandum or short form
thereof may be recorded by Purchaser. A violation of this prohibition shall
constitute a material breach by Purchaser of this Agreement.
 

--------------------------------------------------------------------------------


 
29. Severability. If any provision in this Agreement, or its application to any
person or circumstance, is held to be invalid or unenforceable to any extent,
that holding shall not affect the remainder of this Agreement or the application
of that provision to persons or circumstances other than that to which it was
held invalid or unenforceable.


30. No Partnership. Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between the parties or their successors in
interest.


31. Confidentiality/No Public Disclosure.


(a) If required by Seller, Purchaser shall execute a confidentiality agreement
respecting the transaction contemplated by this Agreement and such due diligence
materials as are made available to Purchaser.


(b) Except as may be required in order to comply with a court order or a
governmental requirement, neither Purchaser nor Seller shall publicly disclose
by written press release, public announcement or otherwise, the financial terms
of this transaction without the prior written approval of the other party,
provided, however, that, notwithstanding the foregoing, either party shall be
permitted to disclose the financial terms of the transaction to any of its
attorneys, accountants, agents, consultants, advisors, investors and/or lenders
who have agreed to keep such information confidential, and nothing contained
herein shall prohibit either party from making any public announcement
(including without limitation placing a notice on a website of such party and/or
an affiliate thereof) or issuing any written press release to announce the
occurrence of Closing and the purchase of the Property by Purchaser.


(c) The provisions of this Section 31 shall survive Closing or any termination
of this Agreement.


32. Access to Records Following Closing. Purchaser agrees that for a period of
one (1) year following the Closing, Seller shall have the right during regular
business hours, on five (5) days' written notice to Purchaser, to examine and
review at Purchaser's office (or, at Purchaser's election, at the Property), the
books and records relating to the ownership and operation of the Property which
were delivered by Seller to Purchaser at the Closing. Likewise, Seller agrees
that for a period of one (1) year following the Closing, Purchaser shall have
the right during regular business hours, on five (5) days' written notice to
Seller, to examine and review at Seller's office, all books, records and files,
if any, retained by Seller relating to the ownership and operation of the
Property by Seller prior to the Closing. The provisions of this Section shall
survive the Closing for a period of one (1) year after the Closing Date.


33. Waiver of Trial by Jury. EACH PARTY HEREBY WAIVES, IRREVOCABLY AND
UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF
OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE DOCUMENTS AND/OR
INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, THE PROPERTY OR ANY CLAIMS,
DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR TO ANY OF THE
FOREGOING.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement the date and year
first above written.
 

      Witness: SELLER:       HERITAGE OAKS BANK

--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:   Title:

 

      Witness: PURCHASER:    
FIRST STATES GROUP, L.P.
A Delaware limited partnership

--------------------------------------------------------------------------------

      By:   First States Group, LLC

--------------------------------------------------------------------------------

Its general partner


By:    

--------------------------------------------------------------------------------

Name:   Title:

 

--------------------------------------------------------------------------------



Exhibit A


Property List


Property Address
   
City, State
   
Square Feet
   
Purchase Price
   
Starting Annual Rent
 
545 12th Street
   
Paso Robles, CA
   
9,095
 
$
2,837,061
 
$
198,594
 
1222-1224 Vine Street
   
Paso Robles, CA
   
19,757
 
$
6,496,139
 
$
454,730
 
1255 E. Grande Ave.
   
Arroyo Grande, CA
   
4,017
 
$
1,320,797
 
$
92,456
 
2339 S. Broadway
   
Santa Maria, CA
   
5,492
 
$
2,156,002
 
$
150,920
 
 
   

   
38,361
 
$
12,810,000
 
$
896,700
 




--------------------------------------------------------------------------------


 
Exhibit B


Escrow Agreement
 
CHICAGO TITLE INSURANCE COMPANY (“Escrowee”) agrees to hold in escrow pursuant
to this Escrow Agreement (this “Escrow Agreement”), the sum of $250,000 (the
“Deposit”) to be deposited by FIRST STATES GROUP, L.P., a Delaware limited
partnership (“Purchaser”) pursuant to a certain Purchase and Sale Agreement
dated May ___, 2007 (the “Agreement”), among Purchaser and HERITAGE OAKS BANK
(“Seller”), the provisions of which (including, without limitation, the defined
terms) are hereby incorporated herein by reference. The Deposit shall be paid to
Seller by Escrowee at the time of Closing under the Agreement, or if Closing
does not take place, distributed in accordance with the terms of the Agreement.
Escrowee shall, immediately upon receipt of the Deposit, deposit same in an
interest bearing, money market type escrow account with a federally insured bank
or savings and loan association.


All interest which shall accrue on the Deposit shall be credited against the
Purchase Price, if Closing occurs, and if Closing does not occur, shall be paid
to whichever party to the Agreement is entitled to receive the Deposit. Escrowee
shall pay such interest to such party contemporaneously with Escrowee's payment
of the Deposit.


Seller and Purchaser agree that Escrowee is an escrow holder only and is merely
responsible for the safekeeping of the Deposit and interest and shall not be
required to determine questions of fact or law. If Escrowee shall receive notice
of a dispute as to the disposition of the Deposit or the interest, then Escrowee
shall not distribute the Deposit or interest except in accordance with written
instructions signed by both Purchaser and Seller. Pending resolution of any such
dispute, Escrowee is authorized to pay the Deposit and interest into court. If
Escrowee pays the Deposit and interest into court, it shall be discharged from
all further obligations hereunder.


The laws of the state where the Property is located shall govern this Escrow
Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Escrowee, Seller and Purchaser, for valuable consideration,
each intending to be legally bound and to bind their respective successors and
assigns, have caused this Escrow Agreement to be executed and delivered as of
____________, 2007.
 

      Witness: ESCROWEE:       CHICAGO TITLE INSURANCE COMPANY

--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:   Title:

 

      Witness: SELLER:    
HERITAGE OAKS BANK

--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:
Title:


Witness: PURCHASER:        
FIRST STATES GROUP, L.P.
A Delaware limited partnership
      By:   First States Group, LLC   Its general partner  




By:    

--------------------------------------------------------------------------------

Name:  
Title: Executive Vice President




--------------------------------------------------------------------------------



Exhibit C


Permitted Exceptions



1.
Current real estate taxes which are not yet a lien against the Property.

 

2.
Existing zoning laws, ordinances and regulations and other laws, ordinances and
 regulations respecting the Property.

 

3.
Assessments for improvements begun or completed after the date of this
Agreement.

 

--------------------------------------------------------------------------------


 
Exhibit D


Form of Lease



--------------------------------------------------------------------------------


 
Due Diligence Rider


The following provisions are hereby added to the terms and provisions of the
Purchase and Sale Agreement dated May 11, 2007, by and between FIRST STATES
GROUP, L.P., as Purchaser, and HERITAGE OAKS BANK, as Seller (the “Agreement”).
In the event of a conflict between the terms of this Rider and the terms of the
Agreement, the terms of this Rider shall control. Unless otherwise defined in
this Rider, each capitalized term used in this Rider shall have the meaning
assigned to it in the Agreement. As hereinafter used in this Rider, the terms
“the Agreement” or "this Agreement" shall mean the Agreement, as modified by
this Rider.


1. Due Diligence:


(A)  During the Due Diligence Period, Purchaser or Purchaser's representative
shall have the right, at its sole risk and expense, to conduct an inspection and
examination of the Property and all matters (including environmental and land
use matters) relating to the Property as Purchaser shall require, other than
title examination which shall be governed under Paragraph 5 of the Agreement.
All inspection fees, appraisal fees, engineering fees, legal costs, and other
expenses of any kind incurred by Purchaser relating to such due diligence will
be solely Purchaser's expense. Seller shall cooperate with Purchaser in all
reasonable respects at no cost to Seller. In conducting any due diligence
hereunder, Purchaser will treat, and will require any representative of
Purchaser to treat, all information obtained by Purchaser pursuant to the terms
of this Agreement as strictly confidential. Although Purchaser may search the
applicable public records in connection with the inspections and examinations
referred to above, or in order to ascertain or confirm the quality of title to
the Property, Purchaser shall not under any circumstances cause the Property to
be inspected by any governmental authority prior to Closing. Purchaser agrees to
indemnify and hold Seller, tenants, and their contractors, agents and employees
harmless from any and all injuries, losses, liens, claims, judgments,
liabilities, costs, expenses or damages (including reasonable attorneys' fees
and court costs) sustained by or threatened against Seller which result from or
arise out of any due diligence by Purchaser or its representatives pursuant to
this Rider.


(B) In the event Purchaser determines as a result of the foregoing due diligence
that it does not desire to proceed with the purchase of the Property, Purchaser,
in Purchaser’s sole discretion, may elect to terminate this Agreement by
delivering to Seller written notice of such termination prior to the expiration
of the Due Diligence Period, whereupon the parties shall have no further rights
or obligations hereunder, and Escrowee shall return the Deposit to Purchaser.
Unless requested by Seller in writing, Purchaser shall not disclose or otherwise
release to Seller copies of any reports, test results, inspections or other due
diligence materials produced or received by Purchaser as a result of Purchaser’s
inspection and investigation of the Property.


(C) If Purchaser does not inspect and examine the Property within the time
allowed, or fails to cancel this Agreement within the time allowed, Purchaser
waives and gives up the right to cancel this Agreement under the preceding
subparagraph (B).


(D) Within five (5) days of the date the fully executed Agreement is delivered
to Purchaser, Seller will deliver to Purchaser copies of (i) the title insurance
commitment obtained when Seller acquired the Property, (ii) Seller’s ALTA/ACSM
survey of the Property, if any, (iii) the Phase I environmental assessment of
the Property obtained by Seller, if any, and (iv) if applicable, the Leases.


(E) The provisions of this Rider, including, without limitation, the indemnity
obligations of Purchaser, shall survive Closing or any termination of the
Agreement.


2. Right of Entry:


(A) Seller grants Purchaser the right, at Purchaser’s own risk and expense, to
enter upon the Property during regular business hours during the Due Diligence
Period for the purpose of making surveys, engineering studies, and non-invasive
environmental assessments of the Property which Purchaser may deem necessary.


(B) Purchaser shall cause minimum disturbance to the Property, shall return the
Property to the same condition that existed prior to such entry and shall
indemnify and save Seller harmless from and against all loss, costs, liability,
and expense, including without limitation reasonable attorneys’ fees, incurred
or suffered by Seller as a result of such entry. Notwithstanding the foregoing,
prior to entry upon the Property, Purchaser shall obtain and shall cause its
contractors to obtain, public liability and property damage insurance insuring
Purchaser against any liability arising out of any entry or inspections of the
Property pursuant to the provisions hereof. Purchaser shall repair any damage to
the Property caused by Purchaser, its employees, agents and contractors with
respect to such inspections, testings and inquiries.



--------------------------------------------------------------------------------




California Rider


The following provisions are hereby added to the terms and provisions of the
Purchase and Sale Agreement dated May 11, 2007, by and between FIRST STATES
GROUP, L.P., a Delaware limited partnership, as Purchaser, and HERITAGE OAKS
BANK, a California banking corporation, as Seller (the “Agreement”). In the
event of a conflict between the terms of this Rider and the terms of the
Agreement, the terms of this Rider shall control. Unless otherwise defined in
this Rider, each capitalized term used in this Rider shall have the meaning
assigned to it in the Agreement. As hereinafter used in this Rider, the terms
“the Agreement” or "this Agreement" shall mean the Agreement, as modified by
this Rider.


1. The first sentence of Section 4(A) of the Agreement is hereby deleted in its
entirety and replaced with the following:


“(A) The closing of the conveyance of the Property (“Closing”) is the meeting at
which the Seller transfers ownership of the Property by grant deed (the “Deed”),
and the Purchaser pays the remainder of the Purchase Price.”
 
2. The last sentence of Section 5(A) of the Agreement is hereby deleted in its
entirety and replaced with the following:


“At Closing title to the Property shall be insurable as such by any reputable
title insurance company authorized to issue title insurance in the state where
the Property is located, at such company’s regular rates, pursuant to a standard
form ALTA or CLTA owner’s form of policy.”
 
3. The following provision is hereby added as Section 8(A) of the Agreement:


“(A) Notwithstanding anything to the contrary contained in this Section, not
later than ten (10) days prior to the expiration of the Due Diligence Period,
Seller shall deliver to Purchaser a report detailing the natural hazards
affecting the property prepared by an independent third party pursuant to
California Civil Code §1102.4.”
 
4. Section 14 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“14. LIQUIDATED DAMAGES AND LIMITATIONS OF REMEDIES FOR PURCHASER’S BREACH. IF
PURCHASER IN BREACH OF THIS AGREEMENT FAILS TO CLOSE, THEN UPON WRITTEN NOTICE
OF TERMINATION (A “TERMINATION NOTICE”) FROM SELLER TO PURCHASER AND ESCROWEE,
THIS AGREEMENT SHALL TERMINATE (EXCEPT FOR THIS SECTION AND PURCHASER’S
OBLIGATIONS PURSUANT TO SECTION 20). THE PARTIES ACKNOWLEDGE AND AGREE BY
INITIALING THIS SECTION 14 THAT:


IF PURCHASER FAILS TO CLOSE IN BREACH OF THIS AGREEMENT, SELLER WILL INCUR
CERTAIN COSTS AND OTHER DAMAGES IN AN AMOUNT THAT WOULD BE EXTREMELY DIFFICULT
OR IMPRACTICAL TO ASCERTAIN. THE DEPOSIT, TOGETHER WITH ALL INTEREST EARNED
THEREON, BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES WHICH THE PARTIES
ESTIMATE MAY BE SUFFERED BY SELLER BY REASON OF SUCH A FAILURE OF CLOSING TO
OCCUR, AND THE DEPOSIT AND INTEREST IS NOT AN AMOUNT WHICH IS UNREASONABLE UNDER
THE CIRCUMSTANCES EXISTING AT THE TIME THIS AGREEMENT IS MADE (PURCHASER
ACKNOWLEDGING AND AGREEING THAT PURCHASER HAS FULLY CONSIDERED THE PROVISIONS OF
THIS SECTION 14 AND SUCH CIRCUMSTANCES PRIOR TO ENTERING INTO THIS AGREEMENT AND
HAS CONSULTED WITH PURCHASER’S COUNSEL WITH RESPECT THERETO); ANDUPON DELIVERY
TO ESCROWEE BY SELLER OF A PROPERLY GIVEN TERMINATION NOTICE, SELLER SHALL BE
ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT, TOGETHER WITH ALL INTEREST EARNED
THEREON, AS LIQUIDATED DAMAGES, WHICH DAMAGES SHALL BE SELLER’S SOLE REMEDY
HEREUNDER IF PURCHASER IN BREACH OF THIS AGREEMENT FAILS TO CLOSE, AND PURCHASER
SHALL FORTHWITH INSTRUCT ESCROWEE TO RELEASE THE DEPOSIT AND ALL INTEREST EARNED
THEREON TO SELLER AND TO RETURN TO SELLER ALL DOCUMENTS AND INSTRUMENTS
THERETOFORE DEPOSITED INTO THE ESCROW BY OR ON BEHALF OF THEM; PROVIDED,
HOWEVER, THAT SELLER SHALL BE ENTITLED TO RECOVER FROM PURCHASER ATTORNEYS’ FEES
AND OTHER DIRECT OUT-OF-POCKET COSTS INCURRED BY THEM IN CONNECTION WITH THE
ENFORCEMENT OR DEFENSE OF OBLIGATIONS CONTAINED IN THIS SECTION 14.
 

--------------------------------------------------------------------------------


 
IN FURTHER EVIDENCE OF THEIR AGREEMENT TO THIS LIQUIDATED DAMAGES PROVISION,
SELLER AND PURCHASER HAVE INITIALED BELOW:


SELLER:__________    PURCHASER:____________ ”
 

--------------------------------------------------------------------------------

